15768935Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3:
The proposed amendment to claim 1 specifying the length of the overlapping portion of the discharge regions and that the discharge ports of the discharge nozzles are configured as a slit raises new issues that would change the basis of the rejection, i.e. require the inclusion of Nonoyama into the rejection of the independent claim and required further search and/or consideration.  

Continuation of Box 12:
Regarding Applicant’s argument that there is no motivation to modify Samitsu by incorporating the teaching of Bernert for the purpose of preventing the formation of gaps, the reference of Bernert indicates that when using multiple nozzles to coat a width of a substrate that it is desirable to overlap the coating materials in the width direction to provide a uniform film thickness, where any variations can be made uniform with leveling tools. Since they indicate that it is desirable to overlap the coating materials in the width direction for there to be uniform coating across the width, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the configuration will prevent any uncoated regions across the width due to the overlap. Further, while Samitsu does not depict the formation of gaps, since they also use multiple discharge nozzles to coat across the width of the substrate, the teachings of Bernert are considered to be applicable, i.e. both references use multiple nozzles to coat across the substrate such that the coating method of Samitsu would also be expected to benefit from coating overlaps between the nozzle heads to prevent gaps in the coating to provide a uniform coating with the help of leveling tools. Therefore, the combination of Samitsu in view of Bernert, Oshima, and Tomaru is considered to provide the suggestion of overlapping the coating materials across the width of the substrate to prevent any uncoated gaps between the coating heads. 
As to Applicant’s argument over Bernert not providing a uniform thickness from the overlapped coating without coating tools, it is noted that the claims, as written, do not require such a feature. Further, the suggestion of Samitsu in view of Bernert, Oshima, and Tomaru is to overlap the coating to prevent gaps and to smooth the coating with the leveling tools such that it will provide the desired end result as opposed to not overlapping the coating which could lead to uncoated regions between the discharge nozzles. 
Regarding Applicant’s arguments over the dimensions of the overlapping portion, it is noted that Nonoyama provides the suggestion to optimize the overlapping regions based on the dimensions of the nozzles to provide a thickness increase of less than +25% because Nonoyama teaches that the dimensions of the nozzle and the degree of overlap result in a coating having a thickness difference, i.e. increase in the overlap region compared to the non-overlapped region. Therefore, one having ordinary skill in the art would be motivated to optimize the overlap region by routine experimentation to minimize the thickness variation. 
Regarding Applicant’s arguments associated with the invention providing enhanced evenness of the thickness, it is noted that Table 1 of the specification provides data indicating that overlap of a certain amount provides reduced variation in thickness of the positive electrode mixture layer when using nozzles having specific shapes. However, it is unclear in Experimental Example 5 what the nozzle spacing is, i.e. are there no gaps between the nozzles as in Samitsu or are they spaced apart? Currently claim 1 does not limit the nozzle shapes and the claim does not require a specific thickness variation or uniformity in the coating. It is suggested to provide a showing indicating that unexpectedly improved results are provided when overlapping the nozzles that are commensurate in scope with the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718